Citation Nr: 1600603	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-31 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for the service-connected lumbar spine disability, currently rated as 20 percent disabling from September 20, 2010.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is in effect beginning on September 20, 2010 to October 31, 2010.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the RO in Columbia, South Carolina. 

The RO in Atlanta, Georgia, currently has original jurisdiction over the Veteran's claim.

In May 2008, the Veteran presented testimony at a hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

Although the Veteran requested a personal hearing with a Veterans Law Judge, he withdrew this in December 2013.  His hearing request is, therefore, considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

Two issues previously on appeal, service connection for hearing loss and tinnitus, were withdrawn by the Veteran in a March 2011 statement.  Therefore, these issues will be not be addressed by the Board.  See 38 C.F.R. § 20.204 (2014).

The Veteran was assigned a total rating based on individual unemployability by reason of service-connected disability, effective on August 24, 2010.

In August 2014, the Board granted an increased rating of 20 percent for the service-connected low back disability for the initial period of the appeal and remanded the issue of an increased rating in excess of 20 percent for the service-connected low back disability, to include a separate rating based on a related neurological deficit.  In an August 2015 rating decision, the RO granted service connection for peripheral neuropathy, sciatic nerve of the left and right lower extremities as secondary to the Veteran's service-connected back disability, each rather as 20 percent disabling.  As the Veteran has not appealed these determinations, they are not before the Board and will not be considered in this decision.
This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

Since September 20, 2010, the Veteran's thoracolumbar spine disability has been productive of subjective complaints of pain, tenderness, and stiffness with objective findings of limitation of motion of the thoracolumbar spine demonstrating flexion to 55 degrees, at worst, with pain; there were no incapacitating episodes and no objective findings of additional limitation of motion or function due to painful motion, fatigue, weakness or incoordination.


CONCLUSION OF LAW

Since September 20, 2010, the criteria for a rating higher than 20 percent for the service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5241 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to increased rating and TDIU claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In the present case, required notice was provided by letter dated in June 2015, which informed the Veteran of all the elements required by Pelegrini II and Dingess/Hartman.  While the June 2015 notice letter was provided subsequent to the initial RO determination in January 2008, after issuance of the letter and opportunity for the Veteran to respond, an August 2015 supplemental statement of the case (SSOC) reflects the most recent readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SSOC, is sufficient to cure a timing defect).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's service treatment records, VA medical treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  Also, the Veteran was provided VA examinations in November 2010 and August 2015.  These examinations and reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who reviewed relevant medical records.  38 C.F.R.                    § 3.159(c)(4) (2014); Barr v Nicholson, 21 Vet. App. 303 (2007).

Moreover, the RO has substantially complied with the Board's August 2014 remand instructions.  The RO has obtained current VA treatment records, treatment records identified and authorized by the Veteran, and the Veteran's SSA records.  Also, as noted above, the Veteran has been provided adequate VA examinations (most recently in August 2015) that, along with the other evidence of record, provided sufficient information to decide the appeal.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions, and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119   (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.

The Veteran's thoracolumbar spine disability is currently rated under 38 C.F.R.      § 4.71a, Diagnostic Code 5241 (spinal fusion).  

All diseases and injuries of the spine other than intervertebral disc syndrome, however, are to be evaluated under the general rating formula for diseases and injuries of the spine (general rating formula).  Intervertebral disc syndrome is to be rated either under the general rating formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.   § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating intervertebral disc syndrome based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1 to the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was afforded a November 2010 QTC (contract) examination in connection with his claim for an increased rating of his lumbar spine disability.  He reported that he had limitation in walking because of his spine condition.  On average, the Veteran reported the ability to walk 15 yards and that it took 20 minutes to do so.  He reported that he experienced falls due to his spine condition and that he suffered from stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and constant severe pain located on the spine that traveled down to his legs and under his shoulder blades.  He complained of weakness of the spine and leg.  During flare-ups, the Veteran reported experiencing functional impairment of pain, weakness, and limitation of motion.  He took prescription medication to alleviate the pain.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on exam described as lumbar region.  Spinal contour was preserved, though there was guarding.  Guarding was noted to produce an abnormal gait.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was also normal.  There was negative straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs and no ankylosis of the lumbar spine.  Range of motion of the thoracolumbar spine revealed forward flexion to 76 degrees with pain.  Extension was to 14 degrees with pain.  Left and right lateral flexion was to 26 degrees with and without pain.  Left and right rotation was to 26 with and without pain.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  Neurological examination of the lumbar spine showed no sensory deficits from L1-L5.  There were also no signs of lumbar IVDS with chronic and permanent nerve root involvement.  X-rays showed prior lumbar fusion from L5-S1 with intact hardware, osteopenia and osteophytosis, and disc space narrowing at L4-L5.  The Veteran was diagnosed with lumbar spine fusion L4-S1 with scars; lumbar strain; lumbar fusion L5-S1 with instrumentation; osteopenia, disc disease L4-5; and lumbar degenerative arthritis.  Objective factors were tenderness, limited range of motion, scars, and x-rays.  

VA treatment records reflect the Veteran's complaints of chronic back pain.

Pursuant to the August 2014 Board remand, the Veteran was afforded a VA examination of his lumbar spine in August 2015.  The Veteran complained of constant pain in the lumbar spine that radiated down both legs to the feet.  The pain was described as ranging from a dull ache to a throbbing pain to a sharp pain.  He reported having muscle spasms, stiffness, intermittent numbness/tingling in both legs from his feet to his knees.  He reported the use of a cane constantly and a brace intermittently.  He reported having flare-ups that prevented him from bending over, working outside, and turning from side-to-side.  He further reported having functional loss of his lumbar spine.  Specifically, the Veteran stated that he sat in a recliner a lot.  He also stated that he had trouble putting on his shoes and that his wife helped him.  He also asserted that he was unable to play golf and racquetball and could not do any housework or yardwork.  Range of motion of the thoracolumbar spine revealed forward flexion to 55 degrees.  Extension was to 5 degrees.  Left and right lateral flexion was to 15 degrees.  Left and right rotation was to 10 degrees.  The examiner noted that the Veteran's range of motion itself did not contribute to a functional loss.  Pain was noted on examination and caused functional loss.  There was evidence of pain with weight bearing and objective evidence of localized tenderness or pain on palpation of the joints, namely tenderness over the lumbar spine.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to pain.  He was not examined immediately after repetitive use over time.  The examiner was also unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time because there was no conceptual or empirical basis for making such determination without directly observing function under such conditions.  The examination was not conducted during a flare-up.  There was no muscle spasm, but there was localized tenderness and guarding.  However, neither condition resulted in abnormal gait or abnormal spinal contour.  He did not have muscle atrophy.  Radiculopathy of the bilateral lower extremities was noted.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine condition.  He was diagnosed with IVDS.  However, the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner noted that the Veteran appeared to have a great deal of difficulty rising from seated to standing position.  He needed the examiner's assistance to rise from prone to seated position while on the examination table.  The examiner further observed a surgical scar.

The examiner noted that the Veteran's lumbar spine disability impacted his ability to work in that he could not functionally perform any physical work activities.  His spine condition did not limit him from performing most simple sedentary work activities so long as he did not have to do any bending, stooping, lifting, or getting in and out of a chair multiple times during the day.

After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against a rating higher than the current 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5241.

Upon application of the criteria for limitation of motion to the findings reflected on VA examination and VA treatment records (of which range of motion testing was not performed), the Veteran does not meet the criteria for the next higher rating, 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine.  Despite what imaging studies showed, the Veteran's lumbar spine disability for the period considered in this appeal was demonstrated to have been productive of complaints of pain, stiffness, and tenderness with objective findings of limitation of motion of the thoracolumbar spine demonstrating flexion to 55 degrees with pain at worst.  As indicated, these findings were made in consideration of painful motion.  There is no suggestion his low back disability has limited his forward flexion to 30 degrees or less, even when considering the effect of his pain on his range of motion, or that he has favorable ankylosis of his entire thoracolumbar spine so as to support assigning the next higher 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Rather, forward flexion, at worst, has been limited to 55 degrees when considering the effect of his pain.  The Board notes that due to what was formerly explained, the August 2014 examiner could not state whether the Veteran was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use without resorting to mere speculation.  Nonetheless, while the evidence confirms he has painful motion, which in turn reduces his range of motion, it does not reduce it sufficiently to allow for assigning a rating higher than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine found at 38 C.F.R. § 4.71a, DCs 5235-42.  See Mitchell, 25 Vet. App. at 38-43.

There equally is no evidence of incapacitating episodes on account of the IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months so as to support assigning the next higher 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  (See August 2014 VA examination report).  The most recent August 2014 VA examination also noted findings of radiculopathy related to the Veteran's low back disability.  However, as discussed in the introduction above, the Veteran has been granted secondary service connection and separate disability ratings for this associated bilateral lower extremity peripheral neuropathy under 38 C.F.R. § 4.124a , DC 8520, and such decisions have not been appealed to the Board.  Thus, the Board is not addressing such disabilities in this decision.  There were also no other neurologic abnormalities or findings related to the low back disability such as bowel or bladder problems/pathologic reflexes.  

The August 2014 VA examiner noted that the Veteran had a scar related to his low back disability.  However, the Veteran is already separately service-connected for a scar as a residual of his low back disability.  

The Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003, however, such is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the rating of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes; only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion of the lumbar spine has been found to be compensable at the 20 percent level under 38 C.F.R. § 4.71, DC 5237 for the lumbar spine.  Therefore, a separate rating based on arthritis is not warranted in this case.

Thus, there are no other residuals aside from the already service-connected bilateral lower extremity peripheral neuropathy and service-connected scar that would warrant a separate rating.  

Also keep in mind that, to the extent this low back disability contributes to his unemployability, he already has a TDIU to compensate him for this.  He has had a TDIU effectively since August 24, 2010.  

The Veteran is competent to report symptoms of low back pain and the Board finds his statements regarding his pain to be credible.  However, in the absence of evidence showing thoracolumbar spine flexion limited to 30 degrees or less or other symptoms associated with the Veteran's service-connected low back disability, the Board finds that a preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating higher than 20 percent at any time during the appeal period.  The Board finds that the assignment of a rating greater than 20 percent is not warranted on a schedular basis, and staged ratings are not for application during this period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an increased rating for the Veteran's lumbar spine disability must be denied.  See 38 U.S.C.A.               § 5107(b).

Extra-schedular consideration

In exceptional situations, an extra-schedular rating may be provided.  38 C.F.R.       § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating   Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, the Veteran's symptoms exhibited include pain, limitation of motion, and weakness, which are contemplated by the regular schedular rating criteria (i.e., by 38 C.F.R. §§ 4.40, 4.45, 4.59 and 4.71a, DCs 5235-5243).  Moreover, his TDIU contemplates the effect of this service-connected disability and his others in combination on his employability.  The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)...and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability. Id.; see also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").  So the mere fact that it already has been determined he is entirely unemployable, and under 38 C.F.R.         § 4.16(a) rather than § 4.16(b) no less, meaning entirely incapable of obtaining and maintaining employment of any sort (physically demanding or even sedentary) that would be considered substantially gainful versus just marginal in comparison, is itself concession that he has even greater than the marked interference with employment required for an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).    Therefore, referral for consideration of an extra-schedular rating is not warranted for this claim.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

Entitlement to a rating higher than 20 percent for the service-connected low back disability for the period from September 20, 2010, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


